Case 2:20-cv-00328-RBS-DEM Document 36 Filed 06/23/20 Page 1 of 12 PageID# 314



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

  JACQUELYN WRIGHT and ROSS                   §
  LADART,                                     §
                                              §
       Plaintiffs,                            §
                                              §
  v.                                          §   Civil Action No. 4:20-cv-00132-P
                                              §
  NEXUS RV, LLC and AMERICAN                  §
  FAMILY RV, INC.,                            §
                                              §
       Defendants.                            §

                       MEMORANDUM OPINION AND ORDER

         Before the Court is Defendant Nexus RV, LLC’s (“Nexus”) Motion to Transfer

 Venue (ECF No. 12) and Defendant American Family RV, Inc.’s (“American Family”)

 Motion to Dismiss for Lack of Personal Jurisdiction and Improper Venue, or in the

 Alternative, to Transfer Venue (ECF No. 16). After reviewing the Motions, briefing,

 pleadings and applicable law, the Court finds that the Motions should be and hereby are

 GRANTED. Accordingly, the Court ORDERS this action be SEVERED into two

 separate actions and TRANSFERS both cases.

                                     BACKGROUND

         American Family, is an RV dealership and is a Virginia corporation. App. p. 3, Ex.

 A., Decl. of Layne Rowland at ¶ 2.1. It has two locations, both of which are in Virginia.

 Id. In February 2019, Jacquelyn Wright and Ross Ladart (“Plaintiffs”) called American

 Family RV to inquire about a Nexus Bentley 34B (“the Motorhome”) which was listed for

 sale on RVTrader.com. Id. at ¶ 3. Plaintiffs paid a $5,000 deposit to put a hold on the
Case 2:20-cv-00328-RBS-DEM Document 36 Filed 06/23/20 Page 2 of 12 PageID# 315



 Motorhome until they could see it in person at American Family RV’s dealership in

 Chesapeake, Virginia. Id. at ¶ 4; see also Pls.’ Compl. at ¶ 8 (“Plaintiffs . . . provided a

 $5,000 deposit to be applied to the purchase of the Motorhome.”).

           On March 6, 2019, Plaintiffs traveled to American Family RV’s dealership in

 Chesapeake, Virginia. App. p. 4, Ex. A., Decl. of Layne Rowland at ¶ 5. After inspecting

 the Motorhome, Plaintiffs paid an additional $20,000 towards the purchase of the

 Motorhome, and executed various sales documents to complete the purchase of the

 Motorhome. Id.; see also Pls.’ Compl. at ¶ 8 (“Plaintiffs . . . provided American Family

 another $20,000 towards the purchase” and “signed various, other paperwork on or about

 March 6, 2019.”).

           The sales documents include a Buyer’s Order/Purchase Agreement (“Purchase

 Agreement”), a Retail Installment Contract and Security Agreement (“Retail Contract”), a

 Nexus RV, LLC Limited Warranty (“Limited Warranty”), and a Nexus Warranty

 Registration Form (“Warranty Registration”). App. p. 3, Ex. A., Decl. of Layne Rowland

 at ¶ 6.

           Nexus’s Limited Warranty Agreement, dated March 6, 2019, (the “Limited

 Warranty”) states in relevant part:

           Exclusive jurisdiction for deciding any claims, demands, legal disputes, or
           causes of action relating to defects, representations of any nature, or alleged
           breaches of warranty, rests in the courts of Elkhart County, Indiana. The laws
           applicable to any litigation, dispute, mediation, arbitration, or any claim
           whatsoever arising from the Limited Warranty, sale, purchase, or use of the
           recreational vehicle is Indiana. The Limited Warranty shall be interpreted
           and construed in accordance with the laws of the State of Indiana.


                                                 2
Case 2:20-cv-00328-RBS-DEM Document 36 Filed 06/23/20 Page 3 of 12 PageID# 316



 See Limited Warranty § 5, Nexus’s Mot. to Transfer Ex. A.

           Further, Plaintiffs signed after the following provision:

           I/WE HEREBY ACKNOWLEGE THAT I/WE HAVE READ AND
           RECEIVED THIS LIMITED WARRANTY PRIOR TO ENTERING INTO
           ANY CONTRACT TO PURCHASE MY/OUR NEXUS RV VEHICLES
           AND AGREE TO ABIDE BY ALL OF ITS TERMS AND PROVISIONS
           INCLUDING . . . THE PROVISIONS HEREOF PROVIDING THAT THE
           EXCLUSIVE JURISDICTION FOR ANY CLAIM WHATSOEVER
           SHALL BE IN THE COURTS OF ELKHART COUNTY, INDIANA AND
           THAT APPLICABLE LAW IS INDIANA LAW.

 See id.

           Plaintiffs subsequently filed suit for damages against Defendants Nexus and

 American Family because of “serious defects” with the motorhome. Plaintiffs contend

 claims for breach of contract, breach of good faith and fair dealing, deceptive trade

 practices, fraud, negligence, and breach of warranty. (Org. Compl. at ¶¶ 24–35). Plaintiffs

 allege that they “entered into the transaction in Ft. Worth, Texas” and that they “executed

 the purchase agreement in Ft. Worth, Texas.” Pls.’ Compl. at ¶¶ 7, 8. But these conclusory

 assertions are directly contradicted by the sales documents. See Pls.’ Compl. at ¶ 8. For

 example, the Purchase Agreement explicitly states: “[t]his order is deemed entered into in

 Virginia and is governed by Virginia Law.” App. p. 8, Ex. A-1. Further, the Retail

 Contract—which is also expressly governed by Virginia law—includes a merger clause

 which states that the “entire agreement” between American Family RV and Plaintiffs “is

 contained in this Contract.” See App. p. 14, Ex. A-2. Thus, it is undisputed that the sale of

 the Motorhome was effectuated in Chesapeake, Virginia.




                                                 3
Case 2:20-cv-00328-RBS-DEM Document 36 Filed 06/23/20 Page 4 of 12 PageID# 317



        Plaintiffs allege that “the Court has jurisdiction over Defendants because they

 engage in the business of selling motorhomes in the State of Texas” and that “Defendants

 have sufficient minimum contacts with or otherwise have purposefully availed itself of the

 markets of Texas and this District such that it is fair and just for Defendants to adjudicate

 this dispute in this District.” Pls.’ Compl. at ¶ 4. In turn, American Family argues that the

 Court does not have personal jurisdiction over it because it does not engage in the business

 of selling motorhomes in Texas and does not have sufficient minimum contacts with Texas;

 American Family does not have any offices, employees, real property, bank accounts,

 addresses, or telephone numbers in Texas; (App. p. 5, Ex. A., Decl. of Layne Rowland at

 ¶ 8) and American Family RV is not licensed to do business in Texas. Id.

                                            ANALYSIS

        American Family seeks to transfer this case to the United States District Courts for

 the Eastern District of Virginia pursuant to § 1404(a) and Nexus seeks to transfer this case

 to the Northern District of Indiana in accordance with the forum-selection clauses in the

 Limited Warranty and the Retail Contract. The Court first considers Nexus’s motion.

         The United States Supreme Court’s decision in Atl. Marine Const. Co. v. U.S. Dist.

 Court for W. Dist. of Texas, 571 U.S. 49 (2013), provides the analytic framework the Court

 uses to evaluate a § 1404 Motion to Transfer Venue based on a forum-selection clause.

 Under this framework, the Court must first determine whether the forum-selection clause

 is contractually valid. See id.




                                              4
Case 2:20-cv-00328-RBS-DEM Document 36 Filed 06/23/20 Page 5 of 12 PageID# 318



 A.     Nexus’s Forum-Selection is Valid

        Courts in this circuit look to federal law to determine the enforceability of forum-

 selection clauses in both diversity and federal question cases. Braspetro Oil Servs. Co. v.

 Modec (USA), Inc., 240 F. App’x 612, 615 (5th Cir. 2007). According to federal law, “such

 clauses are prima facie valid and should be enforced unless enforcement is shown by the

 resisting party to be unreasonable under the circumstances.” Id. The Court considers a list

 of four factors to determine whether a forum-selection clause may be considered

 unreasonable: (1) whether the incorporation of the forum selection clause into the

 agreement was the product of fraud or overreaching; (2) whether the party seeking to

 escape enforcement “will for all practical purposes be deprived of his day in court” because

 of the grave inconvenience or unfairness of the selected forum; (3) whether the

 fundamental unfairness of the chosen law will deprive the plaintiff of a remedy; or (4)

 whether enforcement of the forum selection clause would contravene a strong public policy

 of the forum state. Haynsworth v. The Corp., 121 F.3d 956, 963 (5th Cir. 1997). The party

 resisting the forum-selection clause’s enforcement on these grounds bears a “heavy burden

 of proof.” Id.

        Plaintiffs do not argue that the forum selection clause was the product of fraud or

 overreach, that they will be deprived of their day in court, that the chosen law is

 fundamentally unfair, or that enforcing the forum selection clause would contravene public

 policy. See generally Resp., ECF No. 17. Instead, Plaintiffs argue that litigating this claim

 in the Northern District of Texas is preferable because it is unsafe for them to travel due to

 Coronavirus and their advanced age, the RV in question is located in Texas, a non-party

                                               5
Case 2:20-cv-00328-RBS-DEM Document 36 Filed 06/23/20 Page 6 of 12 PageID# 319



 witness is located in Texas, and Plaintiffs purport to have entered into the purchase

 agreement in Texas. Pl.’s Resp. to Def.’s Mot. to Transfer at 14.

         1. There was no Fraud or Overreach

    “[A]n arbitration or forum-selection clause in a contract is not enforceable if the

 inclusion of that clause in the contract was the product of fraud or coercion. Haynsworth,

 121 F.3d at 963. Plaintiffs do not allege any fraud or overreach by Nexus in its forum

 selection clause, so the first factor established by Haynsworth does not weigh in favor of

 Nexus’s forum selection clauses being unreasonable.

         2. Plaintiffs Will Not be Deprived of Their Day in Court

        Given that any inconvenience of the forum was foreseeable at the time the contract

 was executed, Plaintiffs must demonstrate that they will “for all practical purposes be

 deprived of [their] day in court” for the Court to invalidate Nexus’s forum selection clause.

 Haynsworth, 121 F.3d at 963. Plaintiffs fail to address this factor, they did not meet the

 threshold established in Haysworth, and thus this factor does not weigh in favor of Nexus’s

 forum selection clause being unreasonable.

         3. Chosen Law is Not Fundamentally Unfair

        In addition to the forum selection clause, the Limited Warranty Agreement contains

 a choice-of-law clause, which specifies that claims resulting from the manufacturing of the

 RV will be subject to the laws of the State of Indiana. See Def. Nexus’s Mot. to Transfer

 at 2, ECF No. 12. Transferring venue pursuant to Nexus’s forum selection clauses will not

 affect the choice-of-law provisions specified in the contract. Therefore, the third

 Haynsworth factor does not support that the forum selection clause is unreasonable.

                                              6
Case 2:20-cv-00328-RBS-DEM Document 36 Filed 06/23/20 Page 7 of 12 PageID# 320



         4. Public Policy is Not Contravened

        Finally, Plaintiffs do not point to any Texas public policy supporting the retention

 of the instant action. Rather, as mentioned above, Plaintiffs assert that litigating this dispute

 in this Court is preferable, as it is more convenient for them. See Resp. at 14. As such, this

 factor does not weigh in favor of Nexus’s forum selection clauses being unreasonable.

        Having assessed the four reasonableness factors as outlined in Haynsworth, the

 Court finds that Nexus’s Forum Selection Clauses is valid and enforceable.

 B.     Enforcing Nexus’s Forum Selection Clause

        Having determined that the forum-selection clause is valid and enforceable, the

 Court turns to Nexus’s Motion to Transfer Venue. The Supreme Court has clarified that a

 motion to transfer under 28 U.S.C. § 1404(a) is the proper procedure to enforce a forum-

 selection clause. See Atl. Marine, 571 U.S. at 49. Accordingly, Nexus seeks to transfer the

 instant action to the United States District Court for the Northern District of Indiana,

 pursuant to its forum selection clause.

        Section 1404(a) allows a party to transfer a civil action to any district where venue

 is proper or “to any other district to which the parties have agreed by contract or

 stipulation.” Id. at 50. Typically, when addressing a motion to dismiss under Section

 1404(a), a district court must weigh the relevant public and private-interest factors and

 determine whether, on balance, a transfer would serve “‘the convenience of parties and

 witnesses’” and promote “‘the interest of justice.’” Id. at 49 (quoting 28 U.S.C. § 1404(a)).

 “The calculus changes, however, when the parties’ contract contains a valid forum-

 selection clause, which ‘represents the parties’ agreement as to the most proper forum.’”

                                                7
Case 2:20-cv-00328-RBS-DEM Document 36 Filed 06/23/20 Page 8 of 12 PageID# 321



 Id. (quoting Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 31 (1988)). “[A] proper

 application of [Section] 1404(a) requires that a forum-selection clause be ‘given controlling

 weight in all but the most exceptional cases.’” Id. (quoting Stewart Org., 487 U.S. at 33

 (Kennedy, J., concurring)). Accordingly, “[w]hen the parties have agreed to a valid forum

 selection clause, a district court should ordinarily transfer the case to the forum specified

 in that clause,” unless “extraordinary circumstances unrelated to the convenience of the

 parties” exist. Id. at 62.

        A district court’s analysis of a motion to transfer under Section 1404(a) is adjusted

 in three ways when there is a valid forum-selection clause. First, the party resisting the

 forum-selection clause bears the burden of establishing that transfer to the forum is

 unwarranted and plaintiff’s choice of forum is given “no weight.” Id. at 63. Second, a

 district court should not consider arguments about the parties’ private interests when

 considering a motion to transfer based on a forum-selection clause and must “deem the

 private-interest factors to weigh entirely in favor of the preselected forum.” Id. at 64. A

 district court may still consider public-interest factors, but “those factors will rarely defeat

 a transfer motion, [and] the practical result is that forum-selection clauses should control

 except in unusual cases.” Id. Third, a transfer of venue will not carry with it the original

 venue’s choice-of-law rules when a party bound by a valid forum-selection clause “flouts

 its contractual obligation and files suit in a different forum . . . .” Id.

        Plaintiffs, “[a]s the party acting in violation of the forum-selection clause, . . . must

 bear the burden of showing that public-interest factors overwhelmingly disfavor a

 transfer.” Id. at 51. The public-interest factors include “‘the administrative difficulties

                                                  8
Case 2:20-cv-00328-RBS-DEM Document 36 Filed 06/23/20 Page 9 of 12 PageID# 322



 flowing from court congestion; the local interest in having localized controversies decided

 at home; [and] the interest in having the trial of a diversity case in a forum that is at home

 with the law.’” Id. at 64 n.6 (quoting Piper Aircraft, 454 U.S. at 241, n.6). As noted,

 Plaintiffs failed to demonstrate any public-interest factors that disfavored a transfer.

 Instead, Plaintiffs’ sole contention is that litigating this dispute in Texas would be most

 convenient for them and the non-party witness. The Court finds that Plaintiffs have failed

 to show that the public-interest factors overwhelmingly disfavor transfer. Furthermore, the

 Court finds that there are no “extraordinary circumstances unrelated to the convenience of

 the parties” that would weigh in favor of denying Nexus’s Motion to Transfer. See Id. at

 51. Accordingly, the Court finds it appropriate that Nexus’s Motion to Transfer should be

 and is hereby GRANTED.

 C.      The Court Lacks Personal Jurisdiction Over American Family

         “The district court of a district in which is filed a case laying venue in the wrong

 division or district shall dismiss, or if it be in the interest of justice, transfer such case to

 any district or division in which it could have been brought.” 28 U.S.C. § 1406.

      1. American Family RV is Not Subject to General Jurisdiction in Texas.

         “A court may assert general jurisdiction over foreign (sister-state or foreign-

 country) corporations to hear any and all claims against them when their affiliations with

 the State are so continuous and systematic as to render them essentially at home in the

 forum State.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919

 (2011).



                                                9
Case 2:20-cv-00328-RBS-DEM Document 36 Filed 06/23/20 Page 10 of 12 PageID# 323



        It is undisputed that American Family’s only locations are both in Virginia. It is

 further undisputed that, American Family has no offices, employees, real property, bank

 accounts, addresses, or telephone numbers in Texas, it is not licensed to do business in

 Texas, and it does not specifically target residents of Texas. App. p. 5, Ex. A., Decl. of

 Layne Rowland ¶ 8. Accordingly, Plaintiffs cannot establish general jurisdiction over

 American Family.

    2. American Family is Not Subject to Specific Jurisdiction in Texas.

        “A forum may assert specific jurisdiction over a nonresident defendant where an

 alleged injury arises out of or relates to actions by the defendant himself that are

 purposefully directed toward forum residents, and where jurisdiction would not otherwise

 offend fair play and substantial justice.” Burger King Corp. v. Rudzewicz, 471 U.S. 462,

 463 (1985) (internal quotations marks omitted).

        The Court finds that American Family is not subject to specific jurisdiction in the

 State of Texas. In fact, Plaintiffs fall far short on meeting their burden to establish specific

 jurisdiction over American Family. Plaintiffs’ jurisdictional allegations are all either vague

 and conclusory or directly contradicted by the evidence. For example. Plaintiffs’

 allegations that they entered into a purchase agreement with American Family RV on

 February 26, 2019, and that they entered into the transaction in Fort Worth, Texas, are

 directly contradicted by their own evidence, as well as American Family’s evidence. The

 sales documents were all entered into on March 6, 2019, in Chesapeake, Virginia. See App.

 p. 3, Ex. A., Decl. of Layne Rowland ¶ 6; App. pp. 7–8, Ex. A-1, Purchase Agreement;



                                               10
Case 2:20-cv-00328-RBS-DEM Document 36 Filed 06/23/20 Page 11 of 12 PageID# 324



 App. pp. 10-14, Ex. A-2, Retail Contract; App. pp. 16–18, Ex. A-3, Limited Warranty;

 App. p. 20, Ex. A-4, Warranty Registration.

        The Purchase Agreement expressly provides that the order was entered into in

 Virginia, the Purchase Agreement and Retail Contract between American Family RV and

 Plaintiffs are expressly governed by Virginia law, and the RV was delivered in Virginia.

 This uncontroverted evidence is sufficient to defeat Plaintiffs’ vague and conclusory

 allegation that “Defendants . . . engage in the business of selling motorhomes in the State

 of Texas” is also directly contradicted. See App. p. 5, Ex. A., Decl. of Layne Rowland ¶ 8.

 Accordingly, it is evident that the Court lacks specific jurisdiction over American Family

 RV.

        As American Family is not subject to personal jurisdiction within Texas, American

 Family’s Motion to Dismiss for Lack of Personal Jurisdiction and Improper Venue, or in

 the Alternative, to Transfer Venue is hereby GRANTED.

                                      SEVERANCE

        “On motion or on its own, the court may at any time, on just terms, add or drop a

 party. The court may also sever any claim against a party.” FED. R. CIV. P. 21. Because the

 foregoing analysis concluding that Plaintiffs’ claims against Nexus are proper in Indiana

 and Plaintiffs’ claims against American Family are proper in Virginia, the Court finds it

 appropriate to SEVER this action. Accordingly, the Clerk is hereby ORDERED to

 SEVER the instant action. This case shall be renamed “Wright et al., v. Nexus RV, LLC,”

 and a new case shall be opened titled “Wright et al., v. American Family RV.”



                                             11
Case 2:20-cv-00328-RBS-DEM Document 36 Filed 06/23/20 Page 12 of 12 PageID# 325



                                         CONCLUSION

        Based on the foregoing, the Court finds that Nexus’s Motion to Transfer Venue

 (ECF No. 12) and American Family RV’s Motion to Transfer Venue (ECF No. 16) should

 be and are hereby GRANTED. Accordingly, it is ORDERED that Wright et al., v. Nexus

 RV, LLC is hereby TRANSFERRED to the United States District Court for the Northern

 District of Indiana for all further proceeding, and Wright et al., v. American Family RV is

 hereby TRANSFERRED to the United States District Court for the Eastern District of

 Virginia for all further proceedings.

        SO ORDERED on this 23rd day of June, 2020.




                                Mark T. Pittman
                                UNITED STATES DISTRICT JUDGE




                                             12
